Citation Nr: 0430073	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  00-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with post traumatic arthritis of the lumbosacral spine, 
currently rated at 40 percent.

2.  Entitlement to service connection for arthritis of both 
hands, to include as secondary a service-connected low back 
strain with post traumatic arthritis of the lumbosacral 
spine.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to a service-
connected low back strain with post traumatic arthritis of 
the lumbosacral spine.

4.  Entitlement to service connection for heart disease and 
hypertension, to include as secondary to a service-connected 
low back strain with post traumatic arthritis of the 
lumbosacral spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increased rating for low 
back strain with post traumatic arthritis of the lumbosacral 
spine, and denied service connection on a secondary basis for 
arthritis of both hands, bilateral carpal tunnel syndrome, 
and heart disease (to include hypertension).

The issues of an increased rating for low back strain with 
post traumatic arthritis of the lumbosacral spine, and 
service connection for arthritis of both hands and bilateral 
carpal tunnel syndrome, to include as secondary to a service-
connected low back disability, are addressed in the REMAND 
appended to the decision below.  These claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.

The Board notes a November 2003 letter from the veteran which 
contains a request for service connection for a diagnosed 
brain abnormality secondary to a fall, which he in turn 
attributes to his service-connected low back disability.  
Since this matter has not been adjudicated, it is referred to 
the RO for appropriate action.

The veteran's claim for service connection for heart or 
cardiovascular disease includes hypertension.  See 38 C.F.R. 
§ 3.309 (2003).


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's 
hypertension was first shown more than 30 years after active 
service; it does not show heart disease during service or for 
many years thereafter and there is no competent evidence that 
links hypertension or claimed heart disease to any incident 
or finding recorded during active service.  

2.  The medical evidence does not show that the veteran's 
hypertension or claimed heart disease was caused or 
aggravated by his service-connected low back strain with 
post-traumatic arthritis of the lumbosacral spine.


CONCLUSION OF LAW

Hypertension and claimed heart disease were not incurred in 
or aggravated by active service, nor may they be presumed to 
have been incurred therein, hypertension and claimed heart 
disease are not proximately due to, or the result of, a 
service-connected low back strain with post-traumatic 
arthritis of the lumbosacral spine.  38 U.S.C.A. §§ 1101, 
1110, 1112,1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA with 
regard to the claim for service connection for heart disease 
and hypertension, to include as secondary to his service-
connected low back strain with post traumatic arthritis of 
the lumbosacral spine.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In an August 1999 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection for heart disease and 
hypertension, to include as secondary to his service-
connected low back strain with post traumatic arthritis of 
the lumbosacral spine, and of what part of that evidence he 
was to provide.  In a January 2000 rating decision, the RO 
informed the veteran that they had obtained his VA outpatient 
records covering the period August 1998 through December 
1999.  In a February 2000 Statement of the Case (SOC), the RO 
informed the veteran of its duty to assist the veteran in 
accordance with 38 C.F.R. § 3.159 (2004).  

In a December 2001 letter, the RO notified the veteran of the 
provisions of the VCAA, of the information and evidence 
needed to substantiate and complete his claim, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional evidence, or the evidence itself, 
to the RO, and requested that the veteran tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

With regard to the claim for service connection for heart 
disease and hypertension, to include as secondary to his 
service-connected low back strain with post traumatic 
arthritis of the lumbosacral spine, the original rating 
decision on appeal was in November 1999, prior to the 
enactment of the VCAA.  Therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision 
denying his claim.  However, aside from the fact that VA 
could not have informed the veteran of law that did not yet 
exist, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of  the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see O.G.C. Prec. Op. No. 7-2004.  
Moreover, appropriate VCAA notice was provided by the RO in a 
series of letters, rating decisions and statements of the 
case prior to the transfer and certification of the veteran's 
case to the Board.   38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board also notes that the RO readjudicated the 
veteran's claims in January 2000, following the receipt of 
additional evidence from the veteran.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2),(3) 
(2004).  The Board further notes that the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim for 
service connection for heart disease and hypertension, to 
include as secondary to his service-connected low back strain 
with post traumatic arthritis of the lumbosacral spine and to 
respond to VA notices.  Moreover, in a December 2002 letter 
to the RO, the veteran specifically requested that his case 
be sent on to the Board.  

In the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that there is sufficient medical evidence of 
record to adjudicate the issue of service connection for 
heart disease and hypertension, to include on a secondary 
basis, without seeking an additional medical opinion.  The 
service medical records are negative for any findings 
relating to heart disease or hypertension.  The veteran's 
separation examination included a normal blood pressure and 
clinical evaluation of the cardiovascular system, and there 
is no post-service medical evidence that contains any 
relevant abnormal findings until 30 years after the veteran's 
separation from service, nor does the medical evidence 
suggest a causal relationship between hypertension or claimed 
heart disease and a low back disability.  Under these 
circumstances, there is no duty to seek a medical opinion 
with regard to the claim on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to the 
claim for service connection for heart disease and 
hypertension, to include as secondary to his service-
connected low back strain with post traumatic arthritis of 
the lumbosacral spine.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

Service connection is currently in effect for a low back 
strain with traumatic arthritis of the lumbosacral spine, 
rated at 40 percent; and heel spurs of both feet, secondary 
to service- connected low back strain with traumatic 
arthritis of the lumbosacral spine, each rated at 10 percent.  
The veteran is also in receipt of a 100 percent compensation 
rating based upon individual unemployability.  

The veteran's service medical records, to include a report of 
a separation examination, dated in January 1964, are negative 
for any findings that were attributed to hypertension or 
heart disease.  Clinical evaluation of the cardiovascular 
system was reported as normal upon the separation examination 
and the veteran's blood pressure was recorded as 108/70 at 
that time.

In a February 2000 letter to the RO, the veteran reported he 
has been treated for hypertension since October 1989, and 
enclosed a medical article on hypertension, which did not 
include any discussion of low back strain or traumatic 
arthritis of the lumbosacral spine.

A July 1996 letter from a VA staff physician regarding jury 
duty notes that the veteran "suffers from...hypertension."  
VA clinical notes from September 1997 through November 2001 
show treatment for controlled hypertension.

Legal Criteria

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, including 
cardiovascular disease and hypertension, to a degree of 10 
percent without one year from date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to, or 
is the result of, an established service-connected 
disability.  38 C.F.R. § 3.310(a).  The Court of Appeals for 
Veterans' Claims has held that when aggravation of a 
veteran's non- service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service- connected disability.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.

Analysis

The service medical records are negative for any findings 
relating to heart disease or hypertension.  The veteran's 
separation examination included a normal blood pressure and a 
normal clinical evaluation of the cardiovascular system, and 
there is no post-service medical evidence that contains any 
relevant abnormal findings until decades after the veteran's 
separation from service.  The medical evidence shows that the 
veteran's hypertension was first apparent 30 years after 
active service and that he is currently being treated for 
hypertension.  There is no medical evidence of heart disease 
during service or for many years thereafter, and there is no 
competent evidence that links hypertension or claimed heart 
disease to any incident or finding recorded during active 
service.  

The veteran contends, in essence, that his service-connected 
a low back strain with traumatic arthritis of the lumbosacral 
spine, currently rated at 40 percent, has caused or 
aggravated his cardiovascular disease.  As noted above, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2003).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

There is medical evidence of a current diagnosed disability, 
hypertension, but there is no competent evidence to suggest a 
causal relationship between the veteran's hypertension or 
claimed heart disease and his service-connected low back 
disability.  The medical evidence of record does not show 
that the veteran's hypertension or claimed heart disease was 
caused or aggravated by a low back disorder, to include a low 
back strain with post-traumatic arthritis of the lumbosacral 
spine.

The veteran's own lay assertions as to diagnosis and etiology 
of heart disease and  hypertension are not competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Other than the veteran's assertions, there is simply no 
evidence of record indicating that the veteran's hypertension 
or claimed heart disease may be associated with his service-
connected low back disability.  

The requirements for direct or secondary service connection 
for heart disease or hypertension are not met.  The 
preponderance of the evidence is against the claim for 
service connection for heart disease and hypertension, to 
include secondary to a service-connected low back disability.  
Thus the benefit-of- the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension and heart 
disease, to include as due to a service-connected low back 
strain with post-traumatic arthritis of the lumbosacral 
spine, is denied.


REMAND

The veteran was afforded a VA orthopedic examination in 
September 1999, more than five years ago.  Since that time he 
has continuously stated that his service-connected low back 
disability has increased in severity.  While his current 40 
percent rating is the maximum evaluation allowed under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295, a rating 
in excess of 40 percent is permissible under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Service connection is 
currently in effect for a low back strain and arthritis of 
the lumbar spine; it is not clear whether service connection 
is in effect for degenerative disc disease.  As a higher 
rating is possible for disc disease, this must be clarified.  

Even if service connection is not in effect for disc disease, 
the Board finds that the issue is raised by the record and 
orthopedic and neurological  examinations are warranted to 
determine of the veteran's service-connected low back strain 
with arthritis of the lumbar spine has caused or aggravated 
any disc disease of the lumbar spine that may be present.  
Given the number of years that have elapsed since the last VA 
compensation examination, these evaluations are also 
necessary to determine the current severity of the veteran's 
service-connected low back disabilities.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also notes that the criteria for rating spinal 
diseases, to include arthritis and disc disease, have been 
changed.  During the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised, effective 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The newly enacted provisions of this section allow 
for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  If the RO clarifies 
that service connection is in effect for disc disease of the 
lumbar spine, these new rating criteria must be furnished to 
the veteran.

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome).  The veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.

As to the clams for service connection for arthritis of both 
hands and bilateral carpal tunnel syndrome, to include as 
secondary to the veteran's service-connected low back 
disability, the Board notes that there is competent medical 
evidence that links such to arthritis of the cervical spine 
but service connection is not in effect for a cervical spine 
disability.  However, medical statements from a private 
physician (Dr. Hassan) also appears to suggest a link between 
pathology of the spine, without distinguishing which segment, 
and bilateral carpal tunnel syndrome and arthritis of both 
hands.  While the RO's request for further explanation did 
result in a subsequent statement from this physician, and the 
RO determined that the additional evidence did not support a 
grant of secondary service connection for either disability, 
the Board finds that questions remain concerning whether any 
service-connected disease of the lumbar spine caused or 
aggravated bilateral carpal tunnel syndrome or arthritis of 
both hands.  The Board finds that the private physician 
should again be contacted to provide an opinion addressing 
the secondary service connection questions noted above and 
that the VA orthopedic and neurological  examinations needed 
to evaluate the current severity of the veteran's low back 
strain with arthritis of the lumbar spine should include such 
an opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO should also ensure that all of the duties to notify 
and assist under VCAA have been met.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the claims that remain on 
appeal.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The RO must clarify whether service 
connection is currently in effect from 
degenerative disc disease of the lumbar 
spine.

3.  The RO should again contact Dr. 
Hassan for the purpose of obtaining an 
addendum opinion.  The physician should 
be asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran's service-
connected low back strain with post 
traumatic arthritis of the lumbosacral 
spine and, if service connection is in 
effect, any degenerative disc disease of 
the lumbar spine that may be present 
caused or aggravated his bilateral carpal 
tunnel syndrome and/ or arthritis of the 
hands.  The clinician is informed that 
the definition of aggravation, for legal 
purposes, is a worsening of the 
underlying condition versus temporary 
flare-ups of symptoms.  

4.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations to address the 
following:

a) If and only if service connection is 
not currently in effect for degenerative 
disc disease of the lumbar spine, provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran's service-
connected low back strain with post 
traumatic arthritis of the lumbosacral 
spine has caused or aggravated any 
degenerative disc disease of the lumbar 
spine that may be present;  

b) provide an opinion as to whether it is 
at least as likely as not that the 
veteran's low back strain with post 
traumatic arthritis of the lumbosacral 
spine and, if service connection is in 
effect, any degenerative disc disease of 
the lumbar spine that may be present 
caused or aggravated his bilateral carpal 
tunnel syndrome and/or arthritis of the 
hands.  The clinician is informed that 
the definition of aggravation, for legal 
purposes, is a worsening of the 
underlying condition versus temporary 
flare-ups of symptoms; 

c) determine the current severity of the 
veteran's low back strain with post 
traumatic arthritis of the lumbosacral 
spine and, if service connection is in 
effect,  any degenerative disc disease of 
the lumbar spine that may be present.  
The clinician should be informed of the 
changes in the Rating Schedule with 
respect to disabilities of the spine and 
asked to evaluate the veteran's low back 
disabilities under both the old and new 
criteria.

The claims file must be made available to
and be reviewed by the examiner in 
conjunction with the examination.  In 
particular, the examiner should review 
the private medical opinions contained in 
the statements submitted by Dr. Hassan 
relating to the question of secondary 
service connection for bilateral carpal 
tunnel syndrome and arthritis of both 
wrists.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

5.  After ensuring that all requested 
development 
has been accomplished in accordance with 
the instructions note above, the RO 
should (a) if service connection is not 
currently in effect, adjudicate the 
raised issue of secondary service 
connection for degenerative disc disease 
of the lumbar spine; and (b) readjudicate 
the issue of entitlement to an increased 
rating for the veteran's service-
connected low back strain with post 
traumatic arthritis of the lumbosacral 
spine and, if service connection is in 
effect, degenerative disc disease of the 
lumbar spine, to include with 
consideration of the criteria found in 38 
C.F.R. § 4.71a, Diagnostic Code 5293 in 
effect prior to September 23, 2002 (if 
applicable), and the revised regulatory 
criteria for rating spine disabilities 
found in 38 C.F.R. § 4.71a, effective 
September 26, 2003; (c) readjudicate the 
issues of service connection for 
arthritis of the hands and bilateral 
carpal tunnel syndrome, to include as 
secondary to service-connected low back 
strain with post traumatic arthritis of 
the lumbosacral spine and, if service 
connection is in effect, degenerative 
disc disease of the lumbar spine.  

6.  If any of the benefits sought on 
appeal remain denied, the veteran should 
be provided with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues, to include the revised 
regulatory criteria for rating 
intervertebral disc syndrome in effect 
from September 23, 2002 (if applicable), 
and the revised regulatory criteria for 
rating spine disabilities found in 38 
C.F.R. § 4.71a, effective September 26, 
2003.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



